Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered. 
In the Instant Amendment, Claim(s) 1 and 3 has/have been amended; Claim(s) 1 is/are independent claims. Claims 1-10 have been examined and are pending in this application.

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.
Applicant’s arguments in the remarks (pages 4-9) with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takakazu et al (JP 4869645 B2) in view of Misaga (US 20070166027).
Regarding claim 1, Takakazu teaches A camera device (Figs. 3-5, 24) comprising 
an optics unit (tip set 20) and a sensor unit (cover glass 4g and the image pickup device 4h) releasably connectable to each other (Fig. 3; page 4, lines 5-7), and 
an electronic accessory (tip unit 10) formed separately from the optics unit (20) and the sensor unit (4g, 4h) and releasably connectable to the optics unit by means of a threaded fitting (internal threads 11c, external threads 7d & 7f) associated with a rotation axis (Figs. 3-5, 17, 18; page 8, line 59 – page 9, line 26),
wherein the sensor unit (cover glass 4g and the image pickup device 4h) comprises an image sensor, which in an assembled state of the camera device, is aligned with a lens member of the optics unit (Fig. 3),
wherein the optics unit (20) comprises optics unit connectors (61, 62), which in an assembled state of the camera device each is aligned and in contact with an associated electronic accessory connector (9’s) of the electronic accessory thereby forming an electric connection between the electronic accessory and the sensor unit via the optics unit (Figs. 3, 17, 18; page 10, lines 5-21),
wherein the electronic accessory connectors (9’s) are rotatable about the rotation axis in relation to the optics unit connectors (61, 62) when the electronic accessory is releasably connected to the optics unit by means of the threaded fitting (Figs. 3-9, 17, 18; page 8, line 59 – page 9, line 26),
wherein the optics unit connectors (9’s) and the associated electronic accessory connectors (61, 62) form a first group (9, 61) consisting of at least one optics unit connector and associated electronic accessory connector arranged for power transfer and a second group (9, 62) consisting of at least one optics unit connector and associated electronic accessory connector arranged for signal transfer (Figs. 3-9; page 5, line 63-67),
but fails to teach
wherein, in the assembled state of the camera device, the first group is arranged at a first radial distance from the rotation axis and the second group is arranged at a second radial distance from the rotation axis, the first distance being different from the second distance,
wherein the first radial distance is solely occupied by the first group, and
wherein the second radial distance is solely occupied by the second group.
However, in the same field of endeavor Misawa teaches 
wherein, in the assembled state of the camera device, the first group is arranged at a first radial distance from the rotation axis and the second group is arranged at a second radial distance from the rotation axis, the first distance being different from the second distance, wherein the first radial distance is solely occupied by the first group, and wherein the second radial distance is solely occupied by the second group (Figs. 26-30; paras. 0208-0214; connector groups [610, 612] are arranged at different radial distances in a same side from the rotation axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Misawa in Takakazu to have wherein, in the assembled state of the camera device, the first group is arranged at a first radial distance from the rotation axis and the second group is arranged at a second radial distance from the rotation axis, the first distance being different from the second distance, wherein the first radial distance is solely occupied by the first group, and wherein the second radial distance is solely occupied by the second group for improving reliability and stability of electrical conduction while also allowing more flexibility of attaching the accessory unit to the optical unit without worrying about connector alignment in some configurations yielding a predicted result.

Regarding claim 2, the combination of Takakazu and Misawa teaches everything as claimed in claim 1. In addition, Takakazu teaches in which the threaded fitting comprises an external thread (external threads 7d & 7f) provided on a protruding section of the optics unit supporting a lens arrangement and a corresponding internal thread (internal threads 11c) provided in a cylindrical body of the electronic accessory (Figs. 3-5, 17, 18; page 8, line 59 – page 9, line 26).

Regarding claim 3, the combination of Takakazu and Misawa teaches everything as claimed in claim 1. In addition, Takakazu teaches wherein the electronic accessory (10D) is a non-optical accessory in the form of an electromagnet, an audio unit, a light unit (10D), a radar unit, or a detector unit (Fig. 24).

Regarding claim 4, the combination of Takakazu and Misawa teaches everything as claimed in claim 1. In addition, Takakazu teaches wherein the optics unit comprises a varifocal lens member (Figs. 27, 28; page 13, lines 26-34).

Regarding claim 6, the combination of Takakazu and Misawa teaches everything as claimed in claim 1. In addition, Takakazu teaches wherein at least one of the optics unit connector and the associated electronic accessory connector in at least one pair of optics unit connector and associated electronic accessory connector has a circumferential extension (Figs. 5-9).

Regarding claim 7, the combination of Takakazu and Misawa teaches everything as claimed in claim 1. In addition, Takakazu teaches wherein at least one of the first and second group comprises one pair of optics unit connector and associated electronic accessory connector only, in which one pair the optics unit connector or the associated electronic accessory connector has an annular extension (Fig. 5).

Regarding claim 8, the combination of Takakazu and Misawa teaches everything as claimed in claim 1. In addition, Takakazu teaches wherein each optics unit connector is arranged to engage with the sensor unit in response to the optics unit connectors being aligned and in contact with associated electronic accessory connectors (Fig. 3).

Regarding claim 9, the combination of Takakazu and Misawa teaches everything as claimed in claim 1. In addition, Takakazu teaches in which the electronic accessory, when connected to the optics unit, is movable to an end position by means of the threaded fitting, wherein the optics unit connectors are aligned and in contact with the associated electronic accessory connectors when the electronic accessory is arranged in the end position (Figs. 3, 18).

Regarding claim 10, the combination of Takakazu and Misawa teaches everything as claimed in claim 1. In addition, Takakazu teaches wherein the first group comprises an optics unit connector for grounding and associated electronic accessory connector for grounding (Fig. 3; page 5, lines 64-67).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takakazu et al (JP 4869645 B2) in view of Misaga (US 20070166027) as applied to claim 4 above, and further in view of Fujisawa et al (US 20170123181 A1).
Regarding claim 5, the combination of Takakazu and Misawa teaches everything as claimed in claim 4, but fails to teach
wherein the electronic accessory comprises an actuator for controlling the varifocal lens member.
However, in the same field of endeavor Fujisawa teaches
wherein the electronic accessory comprises an actuator for controlling the varifocal lens member (Fig. 4; para. 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Fujisawa in the combination of Takakazu and Misawa to have wherein the electronic accessory comprises an actuator for controlling the varifocal lens member for providing actuators enabling flexibility of focus and zoom adjustment for obtaining better images yielding a predicted result.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696